Citation Nr: 1543577	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for skin cancer.
 
2.  Entitlement to service connection for skin cancer.

3.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss, prior to July 1, 2010.
 
4.  Entitlement to a compensable rating for bilateral hearing loss, from July 1, 2010. 

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1959, with subsequent service in the Army Reserve and the Army National Guard of West Virginia, Wyoming, and Colorado from the 1960s to the 1980s. 

 These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

 In March 2010 the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.  While the Veteran requested a hearing before a Veterans Law Judge at the RO in his March 2012 VA Form 9, he later withdrew the request.  There are no outstanding hearing requests.  See 38 C.F.R. § 20.704(e)  (2015).  

In December 2011, the Board remanded the appeal.

The matter was last before the Board in August 2014.  As for the claim decided below, there was substantial compliance with the remand.  Stegall v. West, 11 Vet. App. 268   (1998); see also Dyment v. West, 13 Vet. App. 141, 147   (1999) (requiring substantial compliance with Board remand directives).

As a matter of clarification, the RO reduced the rating assigned to the Veteran's hearing loss during the course of the appeal.  As previously noted in the last remand, the matter of the rating reduction is not in appellate status as an appeal of the claim was not perfected following the RO's issuance of a June 2013 statement of the case. 

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this case must consider these electronic records.

The issues of entitlement to service connection for a hip disorder and head cancer, entitlement to reimbursement for unauthorized medical expenses, and entitlement to compensation under 38 U.S.C. § 1151 for an unspecified disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VBMS Entries August 21, 2015, August 31, 2015.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for skin cancer, entitlement to an initial rating in excess of 20 percent for bilateral hearing loss prior to July 1, 2010 and to a compensable rating thereafter, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1. An unappealed February 1995 rating decision denied the Veteran's claim for service connection for skin cancer; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2.  Evidence received since the February 1995 decision is neither cumulative nor repetitive of that previously considered, and relates to unestablished facts that raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The February 1995 rating decision denying the Veteran's claim for service connection for skin cancer is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of service connection for skin cancer. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the application to reopen service connection for skin cancer, all notification and development actions needed to fairly adjudicate this claim have been accomplished.


Analysis

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.

The Veteran's claim for service connection for skin cancer was last finally denied in a February 1995 rating decision.  The evidence then consisted of statements from the Veteran and limited private treatment records from Dr. W.  As noted in the February 1995 rating decision, the September 1994 report from Dr. W. showed that the Veteran had been repeatedly treated for basal cell and squamous cell carcinomas of the neck, face and forehead.  He still had a rather large frontal scalp lesion which was clinically very suspicious for skin cancer.  The Veteran reported to Dr. W. that the skin cancer first became apparent to him while he was stationed in Colorado while in the National Guard.  The Veteran stated that he sought medical attention for the lesion, which was chronically ulcerating and bleeding.  The Veteran reported he was told to stay out of the sun and no other treatment procedures were done.  The Veteran's service treatment records were absent from the file  Based on this evidence, RO denied the claim, finding that the record failed to show that the Veteran's skin cancer was related to service.

The February 1995 RO decision is final.  The Veteran did not appeal the decision and did not submit new and material evidence within the one year appeal period.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015). 

Much medical evidence has been associated with the record since the last final denial of the claim by the RO.  This evidence includes copies of the underlying treatment records of Dr. W., received in October 2014.  VBMS Entry November 6, 2014.  In a September 1994 report, Dr. W. noted the Veteran's contentions of in-service sun exposure, and diagnosed him with areas of pre-cancerous skin, as well as "solar-induced" carcinomas of the forehead, neck, and face.  Id. at 2/31.

This new evidence raises a reasonable possibility of substantiating the claim in that it supports a link between the Veteran's contended sun exposure in service, which he is competent to report, and his skin cancer.  See, e.g., VBMS Entry August 31, 2015; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the evidence is not dispositive of the claim, it triggers entitlement to a VA medical nexus examination.  See Shade v. Shinski, 24 Vet. App. at 117.  Accordingly, the claim for service connection for the disability is reopened.  See 38 C.F.R. § 3.156 (2015); Shade, 24 Vet. App. at 117. 


ORDER


New and material evidence having been received, the issue of entitlement to service connection for skin cancer is reopened.


REMAND

As for the claim for skin cancer, remand is necessary in order to afford the Veteran a VA medical examination.  In addition, the RO has not verified the exact dates and character of the Veteran's service with the Army Reserve and the Colorado Army National Guard.  Stegall v. West, 11 Vet. App. 268 (1998). 

As for the remaining claims, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence.  The Veteran is unemployed.  See, e.g., December 2014 VA treatment record (VBMS Entry July 8, 2015. p.81/254).  A February 2015 VA examiner determined that the Veteran's hearing loss impacted his ability to work.  A medical opinion is required.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide appropriate VCAA notice with respect to the claim for a TDIU.  As needed, ask the Veteran to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

2.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  Upload these records in an electronic file to VBMS.  

3.  After all available records have been associated with the claims e-folder, afford the Veteran a VA examination to determine the etiology of his skin cancer.

The claims e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must then provide an opinion as to (i.) whether the skin cancer began during active service or is related to any incident of service, including the Veteran's contentions of sun exposure in service (the examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation), and (ii.) whether a malignant tumor of the skin manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* some of the Veteran's service treatment records, including  National Guard records from 1984 to 1986, are unavailable.  See, e.g., VBMS Entries February 14, 2007, July 30, 215.

* September 1994 private medical report of Dr. W., in which he diagnosed the Veteran with "solar-induced" carcinomas of the forehead, neck, and face.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  After all available records have been associated with the claims file/e-folder, determine if any further factual development is required as to the claims for increased ratings for hearing loss.

Then schedule the Veteran with an examination to determine the effect of his hearing loss on his ability to obtain and maintain substantially gainful employment.

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

* February 2015 VA examination report indicating that the Veteran's hearing loss impacted his ability to work in that he cannot understand people and cannot use the phone.  The examiner found the Veteran's tinnitus impacted his ability to work in that he cannot hear people due to the noise.

* February 2009 VA examination report finding the effect on occupational activities included "difficulty communicating when compared to a normal hearing
individual."

* December 2009 VA examination report finding the effect on occupational activates included "difficulty hearing in most situations without amplification."

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated - including, if warranted, any adjustments in the Veteran's service-connected ratings for the hearing loss which must then be readjudicated.  

6.  If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


